DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is issued in response to claims received 05/08/2020.  Currently, claims 16-30 are pending.
Allowable Subject Matter
Claims 16-30 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested obvious by the prior art includes a needleless spring injector with first and second housing portions, the first housing portion including a casing therein and fixed thereto, with a threaded end for connecting to an ampoule; the second housing portion rotatable with respect to the casing; and a pin connecting the first and second housings via an opening in the first housing, the pin requiring retraction out of the first housing before the second housing is able to be rotated with respect to the casing; as well as the method of assembling the device as claimed, alone or in combination with the other features of the claims.
Closely related prior art includes US 5,800,388 to Schiff, US 7,547,293 to Williamson et al., and US 2010/0152659 to Streit et al.
Schiff discloses a spring injector (100) comprising a housing (combination of 102 and 106) having a first housing portion (106) and a second housing portion (102) defining a bore (108)  that is common to the first housing portion and the second housing portion (see fig. 14); a casing (190) with a threaded end (196), but differs from the instant 
Williamson discloses a spring injector (fig. 1) having first (26) and second housing portions (24) sharing a common bore, a casing (76) with a threaded end (48) for connection with an ampoule (38), but differs in that the casing is not fixed with respect to the first housing and the second housing is not rotatable with respect to the casing as claimed.  Williamson further lacks any disclosure or teaching with respect to a pin projecting from the second housing into an opening of the first housing, the pin retractable away from the first housing prior to the second housing being rotatable with respect to the casing.
Streit discloses a device for administering a medicinal substance, which includes a first element moveable relative to a second element, with a lock element moveable to and from a locked position to prevent and allow movement between the first and second moveable elements.  (abstract)  The elements may be rotatable with respect to each other [0007].  However, there is no specific teaching or motivation to combine the elements to arrive at a retractable pin as claimed in the current invention in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A SNYDER/Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783